DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 1/7/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/7/22 is withdrawn.  Claims 7-11 and 16 , directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 5-11, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes: US20180120266 (herein after “Tumpold”), 6082178 (herein after “Bernstein”). 
Tumpold discloses a MEMS photoacoustic gas sensor (photoacoustic gas detector 100, Fig. 1), comprising: a housing (chamber wall 104, Fig. 1) enclosing: a first membrane (membrane 122); a second membrane (membrane 124) opposing the first membrane and spaced apart from the first membrane by a sensing volume (the volume there between the membranes 122 and 124); and an electromagnetic source ([0018] the excitation element 108 may be configured as or may include a radiation source 114) in communication with the sensing volume (the excitation element 108 may be configured to selectively excite gas molecules of a specific type that is to be detected in the gas received in the gas chamber 102.  Therefore, the excitation element 108 would excite the gas molecules between the membranes 122, 124), wherein the first membrane is supported by a semiconductor substrate having an opening through the housing (the first membrane 122 is supported by the gas chamber wall 104/substrate), the first membrane overlying the opening (Fig. 1 shows the membrane 122 overlying an opening 104a), wherein the electromagnetic source is supported by the semiconductor substrate (the excitation element 108 is supported by the gas chamber wall 104, Fig. 1), and wherein the electromagnetic source is an infrared source comprising a heater (the excitation element 108 can be configured as a radiation source 114.  This includes generating heat due to the excitation element 108 radiation [0014], [0019-0020])).
	Tumpold fails to teach, suggest, or make obvious and wherein the first membrane is disposed between the sensing volume and a first volume, and the second membrane is disposed between the sensing volume and a third volume, wherein the first volume is a front volume and the third volume is a back volume; or wherein the first volume is a back volume and the third volume is a front volume, wherein a first stiffness of the first membrane and a second stiffness of the second membrane are selected such that an acoustic signal travelling from the front volume through the sensing volume to the back volume leads to a same magnitude of deflection of the first membrane and the second membrane within a tolerance range, and wherein the first stiffness is different than the second stiffness.
	The membranes 122, 124 of Tumpold are such that the first membrane 122 is displaceable while the second membrane 124 is fixed. 
	The prior art of Bernstein fails to cure this deficiency. Bernstein fails to teach that the membranes are different stiffness and specifically teaches that “A structure having two membranes 3A and 3B facing oppositely as in FIG. 1, may however, as known per se, have a favourable equalizing effect on external noise that may be present, as such external mechanical noise through the sensor structure will influence the two membranes in different ways, whereas the pressure variations from chamber 1 will have an equal influence on the two membranes. (col. 3, lines 15-24).  Therefore, a person having ordinary skill in the art would not expect the membranes of Bernstein to deflect to external noise with a same amount of deflection or expect that the membranes have different stiffness. 
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/2/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861